RULEY, JUDGE:
The claimant’s automobile struck a pothole located two feet to the right of the eastbound lane of the ramp from Route 61 to the Montgomery bridge. The claimant seeks damages in the amount of $95.62 from the respondent.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. It appears in this case that the State had no notice at all, and, accordingly, cannot be found liable.
Claim disallowed.